Citation Nr: 0117124	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  96-37 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1966 to September 
1970 and from December 1970 to February 1976.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
September 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to service connection for a cervical spine 
disorder, headaches, and a left foot disorder.  

In May 1996 the veteran submitted a notice of disagreement 
with the denial of service connection for the cervical spine 
disorder.  The RO issued a statement of the case pertaining 
to that issue in July 1996, and in his August 1996 
substantive appeal (VA Form 9) the veteran indicated that he 
was in disagreement with the denial of service connection for 
the cervical spine disorder and headaches.  The RO asked the 
veteran to clarify the scope of his appeal, in terms of the 
disorders for which he was seeking appellate review, and in 
October 1996 his representative stated that the veteran was 
appealing the denial of service connection for the cervical 
spine disorder and headaches, which he considered to be a 
symptom of the cervical spine disorder.  The veteran's VA 
Form 9 of August 1996 may be construed as a timely notice of 
disagreement as to the denial of service connection for 
headaches and since a statement of the case pertaining to 
headaches has not been issued that matter will be addressed 
in the remand portion of this decision.  The Board 
inadvertently failed to mention this previously.  

In July 1996 the veteran also expressed disagreement with the 
denial of service connection for a left foot disorder.  The 
RO issued a statement of the case pertaining to that issue in 
August 1996, but the veteran did not include that issue in 
his substantive appeal.  When the RO asked the veteran to 
clarify the scope of his substantive appeal, his 
representative stated that the substantive appeal pertained 
only to the cervical spine disorder and headaches.  The Board 
finds that the veteran has not perfected an appeal of the 
denial of service connection for a left foot disorder, and 
that that issue is not within its purview.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993) (the 
Board does not have jurisdiction of an issue in the absence 
of a timely filed substantive appeal); 38 C.F.R. § 20.200 
(2000).

This case was previously before the Board in January 1998 and 
July 1999, at which times the Board remanded the case to the 
RO for additional development.  The requested development has 
been completed to the extent possible and the case returned 
to the Board for further consideration of the veteran's 
appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and attempted to provide him a VA 
medical examination in order to assist him in substantiating 
his claim for VA compensation benefits.

2.  The veteran's neck/cervical spine was normal on the final 
service separation examination, and degenerative disease of 
the cervical spine,  which was initially documented in 
November 1994, is not shown to have had its onset in service 
or to be related to an in-service disease or injury.


CONCLUSION OF LAW

Degenerative disease of the cervical spine was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107 (West 1991), as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran complained 
of headaches on several occasions, which were variously 
diagnosed as migraine headaches, bilateral occipital 
neuralgia, and as being situational and of doubtful organic 
cause.
In May and June 1973 the veteran complained of severe pain in 
the right shoulder and trapezius muscle following trauma (a 
karate toss), along with paresthesia and weakness in the left 
hand.  An X-ray study revealed increased fluid and air, and 
his complaints were attributed to right torticolis.  In 
November 1973 his complaints of headache were assessed as 
allergic rhinitis.  A December 1973 treatment record shows 
that the veteran had incurred a cervical strain, with pain, 
stiffness, and marked limitation of motion.  Five days later 
he continued to complain of cervical pain and stiffness, 
which was shown to be resolving, and a left parietal 
headache.  

In June 1974 the veteran's complaints of headache, along with 
other symptoms, were assessed as viral syndrome.  In July 
1974 he complained of pain in the upper back, with no history 
of trauma, that was assessed as a muscle strain.  The report 
of his January 1976 separation examination indicates that his 
neck and spine were normal and no relevant defects were 
identified on examination.  

The veteran's discharge certificate indicates that he had two 
years and four months of foreign or sea service, that his 
military occupational specialty was in water transport, and 
that he received the Combat Action Ribbon and a Purple Heart 
for injuries incurred in the Republic of Vietnam.

The veteran initially claimed entitlement to VA compensation 
benefits in February 1995.  At that time he reported having 
recently been involved in a motor vehicle accident that 
resulted in a whiplash injury.  He also stated that a medical 
evaluation resulted in the conclusion that he "had the neck 
of a seventy year old man," with degenerative disease in two 
vertebrae.  He asserted that the degenerative disease was 
caused by an injury that had occurred 20 years previously and 
that he had had severe headaches since his discharge from 
service.

In support of his claim he submitted a November 1994 magnetic 
resonance image (MRI) of the cervical spine, which showed 
disc herniation at C5-C6 with adjacent marginal spur 
formation, moderately severe narrowing of the left C5-C6 
neural foramen related to uncovertebral joint spurring, and 
mild posterior bulging of the discs at C3-C4, C4-C5, and C6-
C7 without significant spinal stenosis.
In conjunction with an August 1995 VA neurology examination 
there was a diagnosis of vascular or migraine headaches.  

During an August 1995 VA orthopedic examination the veteran 
also reported a long history of headaches, and that he had 
been involved in a motor vehicle accident in the latter part 
of 1994 that resulted in injury to the cervical spine.  The 
examiner performed a physical examination and provided the 
relevant diagnosis of a history of headaches and cervical 
injury, with current evidence of cervical disc disease.  The 
examiner did not provide an opinion on whether the current 
problems were related to service.

In his August 1996 substantive appeal the veteran stated that 
while he was serving as a boat captain in Vietnam his boat 
was hit with rockets, resulting in him being thrown onto the 
side of the boat and injuring his back.  He stated that his 
back hurt for a week, but that he had not gone to sick bay 
with his complaints.  He also stated that three other 
incidents had occurred, but did not further describe those 
incidents.  

VA medical records show that from September 1995 to September 
1996 the veteran was seen on a few occasions for complaints 
of headache, generally assessed as migraine headache.  
Treatment records from David A. Roberts, M.D., show that in 
May 1999 the veteran reported having had chronic neck pain 
and headaches for the previous 20 years.  Neither the VA nor 
private treatment records provide any etiology for the 
veteran's cervical spine complaints.

Analysis

Duty to Notify and Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

The veteran was provided a copy of the rating decision from 
which this appeal ensued, a Statement of the Case, 
Supplemental Statements of the Case, and two Board remand 
decisions, which, in combination, notified him of the 
information  and evidence needed to substantiate his claim 
and of the applicable law and regulations.  Thus the duty to 
notify the veteran of any information and evidence to 
substantiate his claim has been satisfied.   

In the case of a claim for compensation benefits, the duty to 
assist includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3, 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

In the January 1998 remand the Board instructed the RO to ask 
the veteran to identify all medical treatment providers from 
whom he had received treatment for the claimed disabilities 
since his separation from service.  The Board also instructed 
the RO to obtain the records of that treatment.  The Board 
further asked the RO to provide the veteran a VA orthopedic 
examination for the purpose of obtaining a medical opinion on 
whether the currently diagnosed cervical spine disorder was 
related to service.

In July 1998 the RO asked the veteran to identify all of the 
relevant medical treatment providers, and to provide 
authorizations for the release of the medical records.  The 
veteran did not respond to that request.  The VA medical 
center (MC) scheduled the veteran for a VA orthopedic 
examination, but the veteran failed to appear for the 
examination in January 1999.  After providing the veteran an 
additional supplemental statement of the case, the RO then 
returned the case to the Board.

Following the original certification of the veteran's appeal 
to the Board, his representative requested a hearing to be 
held at the RO regarding the issues then on appeal.  In July 
1999 the Board again remanded the case to the RO to determine 
whether the veteran continued to want a personal hearing, and 
to provide the hearing if that was the veteran's intent.  The 
Board again asked the RO to obtain the records of treatment 
for the claimed disabilities from the veteran's separation 
from service through 1995.  In October 1999 the RO again 
asked the veteran to identify all of the relevant medical 
treatment providers, and to provide authorizations for the 
release of the medical records.  The RO also informed him of 
the importance of reporting for any scheduled VA examination, 
and asked him whether he continued to want a personal 
hearing.  In a December 1999 statement the veteran reported 
having received treatment from VA and a private physician, 
but made no reference to a personal hearing.  The RO obtained 
the VA and private treatment records designated by the 
veteran.  In March 2000 the RO again asked him to state 
whether he wanted a personal hearing, and in May 2000 the RO 
again asked him to provide the information previously 
requested regarding any treatment since service.  The veteran 
did not respond to either notice.  The veteran has not 
indicated that he currently wants a personal hearing, nor has 
he alluded to the existence of any other evidence that is 
relevant to his claim.  

The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that VA 
has fulfilled its obligation to assist him in the development 
of the facts of his case.  Accordingly, the veteran will not 
be prejudiced by the Board deciding his case on the merits 
without remanding it for consideration by the RO under the 
new legislation.  Bernard v. Brown, 

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as opposed to isolated findings.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  


The service medical records indicate that the veteran 
received treatment for headaches and neck or upper back pain 
on multiple occasions.  The neck and upper back complaints 
were variously attributed to torticolis, cervical strain, or 
no given cause.  However, there was no finding of any chronic 
cervical spine/neck disability in service and the veteran's 
1976 service separation examination found his neck and 
cervical spine to be normal.  The Board finds, therefore, 
that a chronic cervical spine disorder was not shown during 
service.  38 C.F.R. § 3.303(b).

In the absence of an identified chronic disease in service, 
service connection may be found if there is probative 
evidence of continuing symptomatology following service.  The 
veteran has reported having had headaches since his 
separation from service, which he associates with a cervical 
spine disorder.  Although the veteran is competent to provide 
evidence of observable symptoms, he is not competent to 
attribute the symptoms that he has experienced to a chronic 
disease entity.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  Medical evidence is required, therefore, to show 
that the currently diagnosed cervical spine disability is 
related to service.  Wade v. West, 11 Vet. App. 302 (1998); 
38 C.F.R. § 3.303(d).

The veteran's representative contends that because the 
veteran has provided lay evidence of having injured his 
cervical spine in combat, service connection should be 
granted in accordance with 38 U.S.C.A. § 1154(b).  That 
statute indicates that if the veteran was engaged in combat 
with the enemy while in active service, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in such service 
satisfactory lay or other evidence of service incurrence, if 
the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  
Service incurrence may be found even though there is no 
official record of such incurrence in service, and every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b); Collette V. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).

The Court of Appeals for Veterans Claims (Court) has held, 
however, that 38 U.S.C.A. § 1154(b) pertains to what happened 
while the veteran was in service, not the questions of 
current disability or of a nexus between the current 
disability and what happened in service.  Because a lay 
person is not competent to provide evidence that requires 
medical expertise, medical evidence is required to show that 
a disability currently exists and that the current disability 
is related to the injury or disease that was incurred in 
service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996)(table).

The evidence shows that the veteran currently has a cervical 
spine disability and that he incurred a cervical injury in 
service.  Nevertheless, as previously noted, his cervical 
spine and neck were found to be normal on the 1976 service 
separation examination and no relevant defects were noted.  
There is no post-service medical evidence of any cervical 
spine problems until about 20 years after service, following 
a motor vehicle accident in which the veteran reportedly 
sustained a whiplash injury.  Although electrodiagnostic 
studies performed in 1994 showed cervical disc herniation, 
spurring and other abnormal findings, there is no competent 
evidence or opinion to link such findings to the veteran's 
remote service, including any cervical spine injury during 
service.  Attempts to develop the post-service medical 
evidence were not entirely successful due lack of complete 
cooperation by the veteran as was an attempt to afford him a 
thorough medical examination, after which the examiner was to 
provide an opinion.  

Thus, we only have the veteran's contentions that the 
cervical spine degenerative disease, which was first noted 
many years after service, is related to an in-service injury 
or to the headaches or the neck- upper back complaints noted 
in the service medical records.  In the absence of any 
competent and probative evidence of a nexus between the 
currently diagnosed disorders and an in-service disease or 
injury, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for degenerative disease of the cervical spine.  





ORDER

The claim of entitlement to service connection for 
degenerative disease of the cervical spine is denied.


REMAND

As noted in the introduction to this decision, the veteran 
filed a timely notice of disagreement with the denial of 
service connection for headaches.  Thus, the RO should issue 
a statement of the case on the issue of service connection 
for headaches.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  In regard to the issue of service 
connection for headaches, the RO should 
review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Thus, if any 
additional development is indicated it 
should be accomplished.  

3.  Thereafter, the RO should review the 
record and issue to the veteran and his 
representative a Statement of the Case on 
the issue of entitlement to service 
connection for headaches, if service 
connection remains denied for that 
disability.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  An appropriate period 
of time should be allowed for response.

Thereafter, if the veteran files a timely substantive appeal, 
the case should be returned to the Board for further 
appellate action. The Board intimates no opinion as to the 
ultimate outcome of this matter. The veteran need take no 
action until otherwise notified.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21- 1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

